Citation Nr: 0636800	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-43 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to a service-connected left 
ankle disability.

2.  Entitlement to an increased rating for eczema, currently 
rated as 30 percent disabling.

3.  Whether new and material evidence was received to reopen 
the claim for entitlement to service connection for a right 
foot disorder, claimed as secondary to a service-connected 
left ankle disability.  

4.  Entitlement to an increased rating for left ankle 
fracture residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought.  

The Board notes that the veteran failed to report for a 
hearing which was to have been conducted in Washington, D.C. 
on October 17, 2006, by a Veterans Law Judge.

For the reasons outlined below, the matters involving whether 
new and material evidence was received to reopen a claim for 
service connection for a right foot disorder, and entitlement 
to an increased rating for status post left ankle fracture, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  A left foot disorder was not manifested in service, and 
is not shown to be related to the veteran's service or to his 
service-connected left ankle fracture residuals.

2.  The veteran's service-connected eczema affects 
approximately 30 percent of the exposed areas of his body; it 
does not require systemic therapy such as corticosteroids or 
other immunosuppressive drugs; and does not result in four or 
five characteristics of disfigurement, as defined by VA 
rating criteria.

CONCLUSIONS OF LAW

1.  Service connection for a left foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for a rating in excess of 30 percent for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes (Codes) 7800 and 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  Under the VCAA, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) (2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A notice letter dated in October 
2003 and a statement of the case (SOC) issued in October 2004 
satisfied these criteria, and the claim was readjudicated in 
September 2005.  See supplemental SOC (SSOC).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with various 
forms of notice, cited above, which informed him of what type 
of information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service connection and for the claim for a 
higher rating, he was not informed of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, the preponderance of the evidence is against the 
appellant's claims for service connection and for a higher 
rating, and any questions as to the appropriate disability 
rating and/or effective date to be assigned are moot.

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the October 2003 
correspondence and the October 2004 SOC fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Factual Background

No left foot defects were noted on the report of the 
veteran's August 1972 examination prior to enlistment.  
Service medical records show that the veteran fractured his 
left fibula in July 1974, but make no mention of any 
pathology or complaints related to the left foot.  The report 
of a July 1975 separation examination showed that clinical 
evaluation of the feet was normal.  Dyshydrotic eczema of the 
hands was diagnosed in July 1975.  

By way of a July 1990 rating decision, the RO granted service 
connection for status post fracture of the left fibula.  

Chronic bilateral hand eczema and dyshidrosis was diagnosed 
on December 1994 VA skin examination.  

The report of a July 1997 VA skin examination included 
clinical findings of eczematous eruptions of the hands, feet, 
and groin.  The diagnosis described the findings as both 
chronic and acute.  On June 1998 VA skin examination, the 
diagnoses included history of atopic eczema of the hands and 
body and tinea pedis of the feet.  

The report of a March 1999 VA orthopedic examination revealed 
complaints of stiffness of both feet.  The examiner commented 
that the veteran was a diabetic.  The diagnosis included 
congenital deformities of the bilateral feet.  X-rays taken 
in conjunction with the examination revealed a diagnosis of 
an old ununited avulsion fracture of the lateral base of the 
proximal phalanx of the great left toe.  

The report of a March 1999 VA skin examination included 
clinical findings of scaly hands and feet, and dry skin of 
the body and legs.  There was no ulceration was present, and 
no systemic/nervous manifestations.  Dyshidrotic eczema and 
xerosis were diagnosed.  

A January 2001 VA bones examination report included a 
diagnosis of left foot plantar fasciitis.  X-ray examination 
of the left foot showed no bone or joint abnormality.

On January 2001 VA skin examination, eczema and 
pseudofolliculitis barbae were diagnosed.  

The report of a November 2001 VA skin examination included 
the following diagnoses:  lichen simplex chronicus of the 
hands and feet, residuals of dyshydrotic eczema of the feet, 
mild to moderate lichen simplex chronicus of the thighs, post 
inflammatory hyperpigmentation of the nape of the neck, 
postinflammatory hyperpigmentation and keratosis pilaris of 
the back and shoulders, and mild keratosis pilaris of the 
chest.  

Bilateral metatarsalgia of the feet was diagnosed on November 
2001 VA orthopedic examination. 

An October 2002 VA outpatient treatment record showed a 
diagnosis of bilateral hallux valgus and calluses.  

On November 2003 VA skin examination the veteran gave a 
history of blistering of the hands and feet, as well as his 
toes, wrists, and ankles.  The use of topical medication was 
reported.  The veteran noted that his condition tended to be 
worse in the heat of the summer.  Examination revealed 
scaling and lichenification on the dorsum and fingers of both 
hands, the sides of the fingers, and the proximal palms 
extending to the wrists.  Left foot scaling was noted, and 
the right foot, being bandaged, was not examined.  The record 
shows that the veteran underwent right foot surgery in 
October 2003.  Examination of the upper chest and upper back 
showed mild patchy, post-inflammatory hyperpigmentation with 
no primary lesions being currently shown.  The supplied 
diagnoses were chronic eczema and recurrent dyshidrotic 
eczema of the hands and feet.  The examiner noted that no 
specific diagnosis can be made for the chest and back as no 
primary lesions were present there at this time, and history 
was not suggestive of any one particular condition.  The 
examiner opined that if the post-inflammatory 
hyperpigmentation on the chest and back was considered, then 
approximately 30 percent of the veteran's body surface area 
was involved at the present time.  

Following review of the veteran's claims folder, a VA 
physician, in March 2004, opined that the veteran's left foot 
problems were not related to an old and totally healed left 
distal fibula fracture.  

Review of an August 2004 VA outpatient treatment record shows 
that the skin showed no suspicious lesions, and that no 
rashes were currently manifested.  

Laws and Regulations

A.  Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

	(b)  Aggravation of nonservice-
connected disabilities.  Any increase in 
severity of a nonservice-connected 
disease or injury that is proximately due 
to or the result of a service-connected 
disease or injury, and not due to the 
natural progress of the nonservice-
connected disease, will be service 
connected.  However, VA will not concede 
that a nonservice-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

The intent of the amendment to the regulation was to codify 
in regulation, the holding in Allen, supra, the decision 
rendered by the Court that clarified the circumstances under 
which a veteran may be compensated for an increase in the 
severity of an otherwise nonservice-connected condition 
caused by aggravation from a service-connected condition.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

B.  Increased Rating 

The veteran's service-connected eczema has been evaluated as 
30 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(Code) 7806.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  As the instant increased rating 
claim follows the veteran's July 2003 claim for such a 
rating, the revised criteria are for application in this 
matter.  

Under the revised criteria, a 30 percent rating is warranted 
for dermatitis or eczema affecting 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed area affected, 
or; when systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires more than 40 
percent of the entire body, or more than 40 percent of 
exposed area affected, or; constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. 
§ 4.118, Code 7806.

The criteria for disfigurement of the head face or neck 
provide that a 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
A 50 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or with 
four or five characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Code 7800.

The eight "characteristics of disfigurement" are as 
follows:  Scar 5 or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Code 7800 and Note (1).

Analysis

A.  Service Connection -- Left Foot Disorder

It is not shown that a left foot disorder was manifested (or 
incurred or aggravated) in service; the veteran does not 
allege otherwise.  Consequently, direct service connection 
for a left foot disorder (i.e., on the basis that a left foot 
disorder became manifest in service and persisted) is not 
warranted.  

The veteran's theory of entitlement is one of secondary 
service connection.  The threshold requirements that must be 
met to establish secondary service connection are:  Competent 
evidence (a medical diagnosis) of the disability for which 
service connection is sought; that there is a disability for 
which service connection is already established; and 
competent medical evidence of a nexus between the disability 
for which service connection is sought and the one which is 
already service-connected (i.e., competent evidence that the 
service-connected disability caused or aggravated the 
disability for which service connection is sought).

Here, the first two of these requirements are met, but the 
third is not.  First, the record contains variously diagnosed 
left foot-related disorders, including an old ununited 
avulsion fracture of the lateral base of the proximal phalanx 
of the great left toe, plantar fasciitis, metatarsalgia, 
hallux valgus and calluses.  Second, the veteran is service-
connected for left ankle fracture residuals.  As to the third 
requirement, a medical nexus between the two, the record 
contains no such medical evidence.  To the contrary, in March 
2004, following review of the veteran's claims folder, a VA 
physician opined that the veteran's left foot problems were 
not related to the veteran's service-connected old and 
totally healed left distal fibula fracture.  With no medical 
nexus opinion linking the veteran's left foot problems to his 
service-connected left ankle disability, and an 
uncontroverted medical opinion against such a connection, the 
evidence does not support the veteran's claim for secondary 
service connection.    

The veteran's statements relating his left foot problems to 
his service-connected left ankle fracture residuals do not 
constitute competent medical evidence.  As a layperson, he is 
not competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  


B.  Increased Rating -- Eczema

Review of the evidence on file shows that the VA examiner in 
November 2003 reported that the veteran had been treated with 
topical medication.  It was not reported, nor is it evident 
following review of the extensive medical record, that the 
veteran had used either corticosteroids or other 
immunosuppressant drugs for his skin condition.  The total 
exposed skin surface was liberally described by the examiner 
as being about 30 percent.  Also, as previously mentioned, an 
August 2004 VA outpatient treatment record shows that 
examination of the veteran's skin showed no suspicious 
lesions, and that no rashes were currently manifested.  

With this medical evidence of the severity of the veteran's 
service-connected skin condition, a 50 percent rating is not 
warranted under the applicable criteria.  The veteran's 
service-connected eczema does not affect an area of 40 
percent of either the entire body or the facial region.  
There is no evidence of visible or palpable tissues loss, nor 
are there any disfiguring facial scars due to the eczema.  
Also, again, neither corticosteroids nor other 
immunosuppressant drugs has been utilized by the veteran for 
his skin disability.  The preponderance of the evidence is 
against a rating in excess of 30 percent.  Hence, entitlement 
to a rating in excess of 30 percent for eczema is not 
warranted.  

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Service connection for a left foot disorder is denied.

Entitlement to a rating in excess of 30 percent for eczema is 
denied.


REMAND

Concerning the instant claim regarding the question of 
whether new and material evidence was received to reopen the 
claim for entitlement to service connection for a right foot 
disorder, claimed as secondary to a service-connected left 
ankle disability, the Board observes that the VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified the 
duty to notify in matters where (as here) the appellant is 
seeking to reopen a previously and finally denied claim by 
submitting new and material evidence.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court found:  
"The VCAA requires the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 7-8.

In the present appeal, while the appellant was provided an 
October 2003 letter that gave appropriate notice of the 
evidentiary elements of secondary service connection 
(generally), that notice letter did not provide notice of the 
new and material evidence standard, nor did it identify the 
bases for the prior denial or in any manner discuss which 
element of service connection was not established.  
Additionally, it did not describe the type of evidence that 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Kent, supra; see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006) (In order to comply with the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA must 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the information and 
evidence that is needed to substantiate the claim and who is 
responsible for providing it.  The duty to notify cannot be 
satisfied by reference to various post-decisional 
communications, such as the notification of decision, the 
SOC, or the SSOC from which the claimant might have been able 
to infer what evidence was lacking.).  As such, it will be 
necessary to remand this matter to provide the appellant 
proper VCAA notice.

As to the matter now before the Board regarding entitlement 
to an increased rating for left ankle fracture residuals, the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Governing regulations provide that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  38 
C.F.R. § 3.326 (2006); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The veteran was last afforded a VA examination to 
examine the severity of his service-connected left ankle 
fracture residuals in November 2003.  The examination report 
makes clear that the examiner did not have access to the 
veteran's claim files.  The representative argued in October 
2006 that, due to the fact that the examiner did not have 
access to the claim files in November 2003, the examination 
findings are "inadequate."  The Board agrees.  Therefore, a 
"contemporaneous" VA orthopedic examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates relating to the matters 
being remanded, as outlined by the Court 
in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The RO should also ensure that the 
appellant is issued a VCAA letter 
appropriate to the matter regarding 
whether new and material evidence was 
received to reopen a claim of entitlement 
to service connection for a left foot 
disorder, claimed as secondary to a 
service-connected left ankle disability.  
Such notice should provide the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw 
discussed above.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  This notice should specifically 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent, supra.

2.  The RO should request all outstanding 
records of pertinent medical treatment 
afforded the veteran at VA medical 
facilities since September 2005.  

3.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the nature and 
current severity of all symptomatology 
resulting from the residuals of a left 
ankle fracture.  Prior to the 
examination, the examiner should review 
the veteran's claim files.  In accordance 
with the latest AMIE work sheets for 
rating this disability, the examiner is 
to provide a detailed discussion of the 
veteran's pertinent medical history, his 
current complaints, and the nature and 
severity of symptomatology relating to 
his service-connected left ankle 
disability.  The examiner should provide 
detailed medical findings with regard to 
all symptomatology involving the left 
lower extremity and specifically indicate 
whether any symptomatology identified is 
due to the veteran's inservice fracture 
of the left fibula.  All findings are to 
be reported in detail.  The examiner must 
specifically opine whether the severity 
of the disability associated with the 
veteran's left ankle is best described as 
being either "slight," "moderate," or 
"marked."  A complete rationale for any 
opinions expressed must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


